Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
As per the instant application having Application No. 16/355,001, the amendment filed on 2/25/2021 with subsequent Request for Continued Examination (RCE) filed on 3/24/2021 is herein acknowledged. Claims 1, 11 and 17 have been amended. Claims 1-17 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/2021 has been entered.
REJECTIONS BASED ON PRIOR ART

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2017/0277471) in view of Saito (US 2015/0169240), Burd (US 2011/0066793) and Kanno et al. (US 2019/0087328).
As per claim 1. A memory controller controlling operations of a memory device, the memory controller comprising: a group read count storage configure to divide logical block addresses [Huang teaches “The controller… group a plurality of logical addresses (e.g., the logical block addresses, LBA)… into a plurality of logical block address groups” (par. 0026; fig. 2 and related text) where “Each of the logical block address groups… is assigned one group read-count value” (par. 0029)]; where Huang does not expressly refer to storing the respective read count values
a data distribution controller configured to control the memory device to perform a data distribution operation on data corresponding to a target logical block address group, selected among the plurality of logical block address groups, based on the read count values stored according to the logical block address groups [Huang teaches checking whether a read-count value exceeds a preset range, step 240 and when it does, performing a scan operation to decide whether to perform a storage block data-moving operation in the non-volatile storage blocks, step 250 (fig. 2 and related text; pars. 0032, 0034) “the controller… may perform the scan operation to one or more non-volatile storage blocks… corresponding to the logical block address group… corresponding to the read-count value… so as to check the number of error bits… may further device whether to perform storage block data-moving operation to the one or more non-volatile storage blocks corresponding to the logical block addresses of the corresponding logical block address group…” (pars. 0033-0034)].
	With respect to storing the respective read count values, Saito teaches [logical block address groups and storing reading counts in table 111 (par. 0119; figs. 1, 9 and related text)].
Huang and Saito are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Huang to store the respective read count values as taught by Saito since doing so would facilitate the count value comparison process of Huang and provide a system/method of “preventing read disturb occurring inside the storage…” (par. 0005) thus providing increased performance related to reading requests to the storage device.
The combination of Huang and Saito does not expressly disclose wherein the data distribution operation includes operations for reading data corresponding to the target logical block address group, and storing the read data in at least two memory blocks among a plurality of memory blocks, such that the data, which is stored in the memory device and corresponds to the target logical block address group is distributed to said at least two memory blocks. 
includes operations… storing… data in at least two memory blocks among a plurality of memory blocks, such that the data, which is stored in the memory device and corresponds to the target logical block address group is distributed to said at least two memory blocks Burd teaches [“dividing, grouping, or otherwise associating the data into one or more logical data blocks, determining subsets of the flash devices 120a-120f in which to store the logical data blocks as logical block groupings, and storing the data therein.” (par. 0033) “The data may then be written page by page while interleaving the pages across the physical memory blocks of a logical block grouping. In some implementations, increased throughput and/or reliability may be achieved if blocks within a logical block grouping reside on different storage devices 120a-120f.” (par. 0037) “logical data blocks are assigned to at least one logical block grouping including at least one physical data storage block from each of the multiple solid state physical memory devices (e.g., the row 440).” (par. 0094)].
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Huang and Saito to include wherein the data distribution operation is an operation for storing data corresponding to the target logical block address group in at least two memory blocks among a plurality of memory blocks, such that the data corresponding to the target logical block address group is distributed to said at least two memory blocks as taught by Burd since doing so would provide the benefits of [increased throughput and/or reliability (par. 0037)]. 
But the combination of Huang, Saito and Burd does not expressly disclose the operation distributing data being an operation reading data…. and storing the read data in at least two memory blocks among a plurality of memory blocks; however, regarding these limitations, Kanno teaches [“the superblock may also be referred to as a logical block…” (par. 0067) “The superblock (SB) 100-0 stores the data and also iLBAs or LBAs corresponding to the data.” (par. 0228) “When one of superblocks 100-0, 100-1, . . . , 100-i is selected as a copy-source block of garbage collection, the data separation controller 23 copies a set of the data respectively corresponding to reference counts included in the copy-source block and belonging to a first reference count range to a first copy-destination block, based on the SB management table corresponding to the copy-source block. Further, the data separation controller 23 copies a set of the data respectively corresponding to the reference count included in the copy-source block and belonging to a second reference count range, which has a lower limit larger than the upper limit of the first reference count range, to a second copy-destination block.” (par. 0122)], note that according to Kanno, data of a superblock (which also comprises a group 
Huang, Saito, Burd and Kanno are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Huang, Saito and Burd to have the operation that distributes data be an operation that read data from a source superblock/logical block and copies data to at least two blocks of the memory device as taught by Kanno since doing so would provide the benefits of [reclaiming memory no longer being used while extending the life of the memory device; i.e., “the data groups belonging to the same reference count range are collected in the same superblock, and therefore the life times of the data included in the same superblock can be made approximately even.” (par. 0132)].
Therefore, it would have been obvious to combine Huang and Saito with Burd and Kanno for the benefit of creating a storage system/method to obtain the invention as specified in claim 1.
As per claim 2. The memory controller of claim 1, wherein the data distribution controller comprises: a critical count storage configured to store a critical count value; a count value comparator configured to compare the critical count value with a read count value of the target logical block address group received from the group read count storage; and [Huang teaches “the controller… may check whether the group read-count values… exceed a preset range. The preset range may be decided according to design requirements” (par. 0032). Saito teaches storing the read count values and RD preventative copying thresholds for storage devices (figs. 1 and 9 and related; par. 0119) where “a value compared with the number of times of reading from a group will be referred to as "RD preventative copying threshold". A different RD preventative copying threshold may be set for each storage device 102.” (par. 0051; see par. 0101)]
a control command generator configured to generate a data distribution command for controlling the memory device to move the data corresponding to the target logical block address group, to said at least two memory blocks based on a result of comparison by the count value comparator [Huang teaches “the controller… may perform the scan operation to one or more non-volatile storage blocks… corresponding to the logical block address group… corresponding to the read-count value… so as to check the number of error bits… may further device whether to perform storage block data-moving operation to the one or more non-volatile storage blocks corresponding to the logical block addresses of the corresponding logical block address group…” (pars. 0033-0034). Burd teaches (pars. 0033, 0037 and 0094). Kanno teaches moving data of a superblock to a first destination block and a second destination block based on reference counts (par. 0122)]. 
As per claim 53. The memory controller of claim 2, wherein when a read request is received from a host, the group read count storage determines a logical block address group including a logical block address corresponding to the read request as the target logical block address group, and updates the read count value of the 10target logical block address group [Huang teaches “The controller 110 may trigger an adjustment of the group read-count values RC_1 to RC_n according to the “read” command of the host 10” (par. 0029) where “the controller 110 may increase a read-count value corresponding to the target logical block address of the group read-count values…” (par. 0030). Kanno teaches moving data of a superblock to a first destination block and a second destination block based on reference counts (par. 0122)].  
As per claim 4. The memory controller of claim 3, wherein the count value comparator compares an updated read count value with the critical count value [Huang teaches “the controller… may check whether the group read-count values… exceed a preset range. The preset range may be decided according to design requirements” (par. 0032). Saito teaches “a value compared with the number of times of reading from a group will be referred to as "RD preventative copying threshold".” (par. 0051)].  
As per claim 5. The memory controller of claim 4, wherein the control command generator generates the data distribution command when the updated read count value is greater than or equal to the critical count value [Huang teaches checking whether a read-count value exceeds a preset range, step 240 and when it does, performing a scan operation to decide whether to perform a storage block data-moving operation in the non-volatile storage blocks, step 250 (fig. 2 and related text; pars. 0032, 0034) “the controller… may perform the scan operation to one or more non-volatile storage blocks… corresponding to the logical block address group… corresponding to the read-count value… so as to check the number of error bits… may further device whether to perform storage block data-moving operation to the one or more non-volatile storage blocks corresponding to the logical block addresses of the corresponding logical block address group…” (pars. 0033-0034)].  
As per claim 6. The memory controller of claim 5, wherein the group read count storage initializes the read count value of the target logical block address group [Huang teaches “The controller 100 may move data… and the controller 110 may reset the groups read-count value RC_1 corresponding to the suspect storage block to the initial value. The initial value may be decided according to design requirements… may be 0 or other read numbers” (par. 0034). Saito teaches “The counting unit 412 may reset the number of times of reading from the group. Timing of the resetting may be based on a process result from the access control unit 413” (par. 0071)].  
As per claim 7. The memory controller of claim 1, wherein the data distribution controller comprises: a timer generating time information; a target group determiner configured to determine whether 5a read count check period has elapsed based on the time information and determining the target logical block address group based on the read count values received from the group read count storage when it is determined that the read count check period has elapsed; and  10a control command generator configured to generate a data distribution command for controlling the memory device to move the data corresponding to the target logical block address group determined by the target group determiner [Huang teaches “the controller 110 enters an idle period to wait for the next command of the host 10. Referring to FIG. 1 and FIG. 3, after entering the idle period, the controller 110 may proceed to step S310, so as to find a largest one from among the group read-count values RC_1 to RC_n of the logical block address groups (or the sub mapping tables SMT_1 to SMT_n). In step S320, the controller 110 may check whether the largest read-count value found in step S310 exceeds the threshold. The threshold may be decided according to design requirements. When the largest read-count value found in step S310 does not exceed the threshold, the process in FIG. 3 is ended (to wait for the next idle period).” (par. 0036) where data is moved, steps s250, s255 and s420 (figs. 2, 3 and 4 and related text) where the idle time period being elapsed before checking is interpreted to correspond to the claimed read count check period.  Kanno teaches moving data of a superblock to a first destination block and a second destination block based on reference counts (par. 0122)].
As per claim 16. The memory controller of claim 1, wherein the memory device comprises a semiconductor memory device [Huang teaches “flash memory (the non-volatile storage circuit) 130” (par. 0025; fig. 1 and related text)].  

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2017/0277471) in view of Saito (US 2015/0169240), Burd (US 2011/0066793) and Kanno et al. (US 2019/0087328) as applied in the rejection of claim 7 above, and further in view of Yang et al. (US 2019/0189227).
As per claim 158. The combination of Huang, Saito, Burd and Kanno teaches The memory controller of claim 7, but does not expressly disclose wherein the target group determiner checks an elapse of time between a previous read count check time and a current time based on the time information and determines whether the read count check period has elapsed based on a check result; [“The memory controller 110 is configured to trigger a probe operation on a target block in the flash memory 120 when at least one of the following conditions is met: (a) the disturbance count of the target block is greater than or equal to a disturbance count threshold; and (b) an elapsed time period of the target block is greater than or equal to an elapsed time threshold, wherein the elapsed time period of the target block starts from the last check time of the target block.” (par. 0015)].  
Huang, Saito, Burd, Kanno and Yang are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Huang, Saito, Burd and Kanno to include checking an elapse of time between a previous read count check or probe and a current time to determine whether a read count/probe period has elapsed as taught by Yang since doing so would provide the benefits of increased reliability since “memory blocks that are most likely to suffer data loss problem can be found.” (pars. 0003 and 0036). 
Therefore, it would have been obvious to combine Huang, Saito, Burd and Kanno with Yang for the benefit of creating a storage system/method to obtain the invention as specified in claim 8.
As per claim 9. The memory controller of claim 8, wherein when it is determined that the read count check period has elapsed, the target group determiner determines a logical block address group corresponding to a largest read count value, among the read count 51values received from the group read count storage, as the target logical block address group [Huang teaches “the controller 110 enters an idle period to wait for the next command of the host 10. Referring to FIG. 1 and FIG. 3, after entering the idle period, the controller 110 may proceed to step S310, so as to find a largest one from among the group read-count values RC_1 to RC_n of the logical block address groups (or the sub mapping tables SMT_1 to SMT_n).” (par. 0036). Yang teaches performing a probe or checking operation upon expiration of an elapsed time period (pars. 0015, 0016, 0036].  
As per claim 10. The memory controller of claim 9, wherein the group 5read count storage initializes a read count value of the target logical block address group [Huang teaches “The controller 100 may move data… and the controller 110 may reset the groups read-count value RC_1 corresponding to the suspect storage block to the initial value. The initial value may be decided according to design requirements… may be 0 or other read numbers” (par. 0034). Saito teaches read count storage in table 111 (figs. 1 and 9 and related text) “The counting unit 412 may reset the number of times of reading from the group. Timing of the resetting may be based on a process result from the access control unit 413” (par. 0071)].    

Claim(s) 11-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2017/0277471) in view of Burd (US 2011/0066793) and Kanno et al. (US 2019/0087328).
As per claim 11. A method of operating a memory controller, the method comprising:  10controlling a memory device to perform a read operation according to a read request received from a host; updating a read count value of a logical block address group including a logical block address corresponding to the read request; [Huang teaches “The controller 110 may trigger an adjustment of the group read-count values RC_1 to RC_n according to the “read” command of the host 10” (par. 0029)] 
and 15controlling the memory device to perform a data distribution operation based on the updated read count value [Huang teaches checking whether a read-count value exceeds a preset range, step 240 and when it does, performing a scan operation to decide whether to perform a storage block data-moving operation in the non-volatile storage blocks, step 250 (fig. 2 and related text; pars. 0032, 0034) “the controller… may perform the scan operation to one or more non-volatile storage blocks… corresponding to the logical block address group… corresponding to the read-count value… so as to check the number of error bits… may further device whether to perform storage block data-moving operation to the one or more non-volatile storage blocks corresponding to the logical block addresses of the corresponding logical block address group…” (pars. 0033-0034)]. 
wherein the data distribution operation is an operation for moving data corresponding to a target logical block address group from at least one source memory block of the memory device to at least two destination memory blocks of the memory device, such that the data corresponding to the target logical block address group is distributed to said at least two destination memory blocks [Huang teaches checking whether a read-count value exceeds a preset range, step 240 and when it does, performing a scan operation to decide whether to perform a storage block data-moving operation in the non-volatile storage blocks, step 250 (fig. 2 and related text; pars. 0032, 0034) “the controller… may perform the scan operation to one or more non-volatile storage blocks… corresponding to the logical block address group… corresponding to the read-count value… so as to check the number of error bits… may further device whether to perform storage block data-moving operation to the one or more non-volatile storage blocks corresponding to the logical block addresses of the corresponding logical block address group…” (pars. 0033-0034)]; but Huang does not expressly disclose storing the logical [“dividing, grouping, or otherwise associating the data into one or more logical data blocks, determining subsets of the flash devices 120a-120f in which to store the logical data blocks as logical block groupings, and storing the data therein.” (par. 0033) “The data may then be written page by page while interleaving the pages across the physical memory blocks of a logical block grouping. In some implementations, increased throughput and/or reliability may be achieved if blocks within a logical block grouping reside on different storage devices 120a-120f.” (par. 0037) “logical data blocks are assigned to at least one logical block grouping including at least one physical data storage block from each of the multiple solid state physical memory devices (e.g., the row 440).” (par. 0094)]; however, the combination of Huand and Burd does not expressly disclose the source memory block being a block of the memory device being moved to at least two destination blocks of the memory device.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Huang to have the distribution include storing the logical group to at least two memory blocks as taught by Burd since doing so would provide the benefits of [increased throughput and/or reliability (par. 0037)]. 
Regarding the limitations the source memory block being a block of the memory device being moved to at least two destination blocks of the memory device, Kanno teaches  [“the superblock may also be referred to as a logical block…” (par. 0067) “The superblock (SB) 100-0 stores the data and also iLBAs or LBAs corresponding to the data.” (par. 0228) “When one of superblocks 100-0, 100-1, . . . , 100-i is selected as a copy-source block of garbage collection, the data separation controller 23 copies a set of the data respectively corresponding to reference counts included in the copy-source block and belonging to a first reference count range to a first copy-destination block, based on the SB management table corresponding to the copy-source block. Further, the data separation controller 23 copies a set of the data respectively corresponding to the reference count included in the copy-source block and belonging to a second reference count range, which has a lower limit larger than the upper limit of the first reference count range, to a second copy-destination block.” (par. 0122)], note that according to Kanno, data of a superblock (which also comprises a group of logical block addresses) is distributed to at least two blocks of the memory device via a garbage collection operation.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Huang and Burd to have the source memory block being a block of the memory device being moved to at least two destination blocks of the memory device as taught by Kanno since doing so would provide the benefits of [reclaiming memory no longer being used while extending the life of the memory device; i.e., “the data groups belonging to the same reference count range are collected in the same superblock, and therefore the life times of the data included in the same superblock can be made approximately even.” (par. 0132)].
Huang, Burd and Kanno are analogous art because they are from the same field of endeavor of memory access and control.
Therefore, it would have been obvious to combine Huang with Burd and Kanno for the benefit of creating a storage system/method to obtain the invention as specified in claim 11.
As per claim 12. The method of claim 11, wherein the controlling of the memory device to perform the data distribution operation 20comprises: determining the logical block address group having the updated read count value as a target logical block address group; comparing the updated read count value with a critical count value; and 52performing a distribution operation on the data corresponding to the target logical block address group based on a comparison result  [Huang teaches “the controller… may check whether the group read-count values… exceed a preset range. The preset range may be decided according to design requirements” (par. 0032) “the controller… may perform the scan operation to one or more non-volatile storage blocks… corresponding to the logical block address group… corresponding to the read-count value… so as to check the number of error bits… may further device whether to perform storage block data-moving operation to the one or more non-volatile storage blocks corresponding to the logical block addresses of the corresponding logical block address group…” (pars. 0033-0034). Kanno teaches moving data of a superblock to a first destination block and a second destination block based on reference counts (par. 0122)].  
As per claim 513. The method of claim 12, wherein the performing of the distribution operation on the data comprises: determining said at least two destination memory block in which the data corresponding to the target logical block address group will be stored;  10moving the data corresponding to the target logical block address group to said at least two destination memory block; and initializing a read count value of the target logical block address group [Huang teaches “The controller 100 may move data… and the controller 110 may reset the groups read-count value RC_1 corresponding to the suspect storage block to the initial value. The initial value may be decided according to design requirements… may be 0 or other read numbers” (par. 0034). Saito teaches “The counting unit 412 may reset the number of times of reading from the group. Timing of the resetting may be based on a process result from the access control unit 413” (par. 0071). Burd teaches (pars. 0033, 0037 and 0094) Kanno teaches moving data of a superblock to a first destination block and a second destination block based on reference counts (par. 0122)].    
[Huang teaches “the controller 110 enters an idle period to wait for the next command of the host 10. Referring to FIG. 1 and FIG. 3, after entering the idle period, the controller 110 may proceed to step S310, so as to find a largest one from among the group read-count values RC_1 to RC_n of the logical block address groups (or the sub mapping tables SMT_1 to SMT_n). In step S320, the controller 110 may check whether the largest read-count value found in step S310 exceeds the threshold. The threshold may be decided according to design requirements. When the largest read-count value found in step S310 does not exceed the threshold, the process in FIG. 3 is ended (to wait for the next idle period).” (par. 0036) where data is moved, steps s250, s255 and s420 (figs. 2, 3 and 4 and related text) where the idle time period being elapsed before checking is interpreted to correspond to the claimed read count check value or read count check period. Kanno teaches moving data of a superblock to a first destination block and a second destination block based on reference counts (par. 0122)].    
As per claim 15. The method of claim 14, wherein the performing of the data distribution operation on the data comprises: determining said at least two destination memory block in which 5the data corresponding to the target logical block address group will be stored; moving the data corresponding to the target logical block address group to said at least two destination memory block; and initializing a read count value of the target logical block 10address group [Huang teaches “The controller 100 may move data… and the controller 110 may reset the groups read-count value RC_1 corresponding to the suspect storage block to the initial value. The initial value may be decided according to design requirements… may be 0 or other read numbers” (par. 0034). Saito teaches “The counting unit 412 may reset the number of times of reading from the group. Timing of the resetting may be based on a process result from the access control unit 413” (par. 0071). Burd teaches (pars. 0033, 0037 and 0094). Kanno teaches moving data from a superblock to at least two destination blocks (par. 0122)].      
As per claim 1517. A storage device comprising: a memory device having memory blocks configured to store data; and [Huang teaches memory device 100 comprising non-volatile memory storage circuit 130 (fig. 1 and related text)] 
[Huang teaches “The controller… group a plurality of logical addresses (e.g., the logical block addresses, LBA)… into a plurality of logical block address groups” (par. 0026; fig. 2 and related text) where “Each of the logical block address groups… is assigned one group read-count value” (par. 0029)]  
54update the read count values upon receiving a read request or periodically, [Huang teaches “The controller 110 may trigger an adjustment of the group read-count values RC_1 to RC_n according to the “read” command of the host 10” (par. 0029) where “the controller 110 may increase a read-count value corresponding to the target logical block address of the group read-count values…” (par. 0030)]
identify a target logical block address group, among the logical block address groups, having a read count value satisfying 5a specific condition, and move data corresponding to the target logical block address group stored in one or more source memory blocks, among the memory blocks of the memory device, to two or more destination memory blocks, among the memory blocks, when the read count value of the target logical 10block address group satisfies the specific condition [Huang teaches checking whether a read-count value exceeds a preset range, step 240 and when it does, performing a scan operation to decide whether to perform a storage block data-moving operation in the non-volatile storage blocks, step 250 (fig. 2 and related text; pars. 0032, 0034) “the controller… may perform the scan operation to one or more non-volatile storage blocks… corresponding to the logical block address group… corresponding to the read-count value… so as to check the number of error bits… may further device whether to perform storage block data-moving operation to the one or more non-volatile storage blocks corresponding to the logical block addresses of the corresponding logical block address group…” (pars. 0033-0034)], but Huang does not expressly disclose the storing of the logical group to two or more memory blocks; however, regarding these limitations, Burd teaches [“dividing, grouping, or otherwise associating the data into one or more logical data blocks, determining subsets of the flash devices 120a-120f in which to store the logical data blocks as logical block groupings, and storing the data therein.” (par. 0033) “The data may then be written page by page while interleaving the pages across the physical memory blocks of a logical block grouping. In some implementations, increased throughput and/or reliability may be achieved if blocks within a logical block grouping reside on different storage devices 120a-120f.” (par. 0037) “logical data blocks are assigned to at least one logical block grouping including at least one physical data storage block from each of the multiple solid state physical memory devices (e.g., the row 440).” (par. 0094)]; however, the combination of Huang and Burd does not expressly disclose the source memory blocks being blocks of the memory device being moved to two or more destination memory blocks. 
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Huang to have the distribution include storing the logical group to at least two memory blocks as taught by Burd since doing so would provide the benefits of [increased throughput and/or reliability (par. 0037)]. 
Regarding the limitations the source memory blocks being blocks of the memory device being moved to two or more destination memory blocks, Kanno teaches  [“the superblock may also be referred to as a logical block…” (par. 0067) “The superblock (SB) 100-0 stores the data and also iLBAs or LBAs corresponding to the data.” (par. 0228) “When one of superblocks 100-0, 100-1, . . . , 100-i is selected as a copy-source block of garbage collection, the data separation controller 23 copies a set of the data respectively corresponding to reference counts included in the copy-source block and belonging to a first reference count range to a first copy-destination block, based on the SB management table corresponding to the copy-source block. Further, the data separation controller 23 copies a set of the data respectively corresponding to the reference count included in the copy-source block and belonging to a second reference count range, which has a lower limit larger than the upper limit of the first reference count range, to a second copy-destination block.” (par. 0122)], note that according to Kanno, data of a superblock (which also comprises a group of logical block addresses) is distributed to at least two blocks of the memory device via a garbage collection operation.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Huang and Burd to have the source memory block being a block of the memory device being moved to at least two destination blocks of the memory device as taught by Kanno since doing so would provide the benefits of [reclaiming memory no longer being used while extending the life of the memory device; i.e., “the data groups belonging to the same reference count range are collected in the same superblock, and therefore the life times of the data included in the same superblock can be made approximately even.” (par. 0132)].
Huang, Burd and Kanno are analogous art because they are from the same field of endeavor of memory access and control.
Therefore, it would have been obvious to combine Huang with Burd and Kanno for the benefit of creating a storage system/method to obtain the invention as specified in claim 17.

ADDITIONAL REFERENCES CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
Yeh (US 2011/0087827) teaches logical groups being assigned a dispersion degree.

ACKNOWLEDGMENT OF ISSUES RAISED BY THE APPLICANT

	Response to Amendment
Applicant's arguments filed on 2/25/2021 have been considered but are moot in view of the new ground(s) of rejection. 
CLOSING COMMENTS
    a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-17 have received an action on the merits and are subject to a non-final rejection.
    b.  DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232, and email address is yaima.rigol@uspto.gov .  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Sanjiv Shah, can be reached at the following telephone number: Area Code (571) 272-4098. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-



April 13, 2021
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135